Citation Nr: 0335415	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an effective date earlier than July 28, 1971, 
for the grant of a total rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Board notes that there is an extensive procedural history 
with the veteran's current claim.  In a December 1967 rating 
decision, the RO granted service connection for multiple 
gunshot wounds due to combat and assigned a combined rating 
of 60 percent effective from June 23, 1967.  

In an August 1971 rating decision, the RO granted TDIU 
effective from July 28, 1971.  In a July 1983 rating 
decision, the RO determined that the August 1971 rating 
decision was clearly and unmistakably erroneous, and TDIU was 
terminated, effective in October 1983.  

In June 1984 and April 1990 decisions, the Board denied 
entitlement to TDIU.  

In a decision dated in October 1998, the Board found that the 
August 1971 rating decision, which granted entitlement to a 
total rating, was not clearly and unmistakably erroneous.  As 
a result, restoration of TDIU was awarded, effective from 
July 28, 1971, the date originally assigned for that award by 
the RO in December 1967.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  Prior to July 28, 1971, the veteran did not claim and 
there is no evidence of record to demonstrate that the 
veteran's service-connected disabilities precluded him from 
securing or following any type of substantially gainful 
employment.  

3.  The veteran's claim for a total rating based on 
individual unemployability was received on July 28, 1971.  

4.  Prior to July 28, 1971, there is no communication from 
the veteran or his attorney that may be construed as a formal 
or informal claim for an increased rating or a total rating 
based on individual unemployability.  

5.  The December 13, 1967, RO rating decision was supported 
by the evidence of record and consistent with governing legal 
authority, and was not undebatably erroneous in failing to 
adjudicate the issue of TDIU, in the absence of a formal or 
informal claim therefore and in the absence of medical 
evidence suggesting TDIU.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities prior to July 28, 1971, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5109A, 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105, 3.321, 3.340, 3.341, 3.400, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  Given the extensive 
procedural history of this claim, there are multiple 
documents in which the veteran was notified of the prevailing 
law and regulations.  In the May 2000 rating decision and the 
August 2002 statement of the case, the veteran was provided 
with the applicable law and regulations and given adequate 
notice as to the evidence needed to substantiate his claim.  

Furthermore, the Board notes that in the veteran's 
substantive appeal received into the record in October 2002, 
the veteran's representative acknowledges the passage of the 
VCAA and the attendant duties of each party to secure 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Essentially, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

With respect to the duty to assist, the RO has secured 
pertinent evidence.  The veteran has not authorized VA to 
obtain any additional private evidence.  Additionally, in a 
letter dated in December 2002, the veteran's representative 
indicated that there was no outstanding evidence that 
remained to be obtained or additional arguments to present, 
and that the Board should proceed accordingly.  The Board 
finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West 2002).  

Analysis

The veteran contends that he is entitled to an effective date 
of July 10, 1967, as opposed to the current effective date of 
July 28, 1971, for the grant of TDIU.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

The effective date for entitlement to direct service 
connection is the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation.  Otherwise, the effective date is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2).  The 
effective date of an increase in disability compensation will 
be the earliest date as of which if is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from that date, 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no appeal is filed within the time limit provided, the 
determination becomes final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.302.  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement (NOD) 
within one year from the date of mailing of notice of the 
result of the initial disallowance.  38 U.S.C.A. 
§ 7105(a)(b).  

If an NOD is filed within the one-year period, the RO shall 
issue a Statement of the Case.  38 U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of notice of 
the determination being appealed) to file the formal appeal.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Where clear and unmistakable error (CUE) is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).  

The Board finds that there is no basis in this case for an 
effective date earlier than July 28, 1971, for the grant of 
TDIU.  

First, it is clear that the December 1967 rating decision 
issued by the RO is a final decision by operation of the 
applicable law and regulations to the well-documented facts.  
The veteran had claimed entitlement to service connection for 
multiple shell fragment wounds and a rifle bullet wound and 
he was awarded service connection for such wounds in the 
December 1967 rating decision, with separate evaluations of 
zero, 10, 10, 10, 20, and 30 percent, with a combined 
evaluation of 60 percent.  The veteran was notified of the 
allowance of VA compensation benefits in a letter posted to 
his correct address in Watertown, New York, on December 18, 
1967.  There is no evidence on file that this notice was 
returned by the Postal authorities as undeliverable.  He also 
began receiving actual VA compensation payment at or near 
this time.  The veteran did not disagree with this action or 
dispute the amount of VA compensation awarded, or immediately 
seek an increase in any or all of the assigned evaluations.  
He took no action to initiate an appeal within the allotted 
time, and that rating action became final.

The alleged failure of the RO to properly gather the medical 
facts or develop the veteran's claim does not, as alleged by 
the representative, alter the finality of the December 1967 
rating decision.  Review of the file shows that the RO 
collected the veteran's service medial records and ordered 
the production of VA examinations with diagnostic studies.  
This development was in fact the basis of the allowances 
accorded the veteran in the December 1967 rating decision.  

Additionally, although the notice to the veteran did not 
include a negative decision with respect to TDIU, the veteran 
had not claimed entitlement to TDIU.  Indeed at Block 32, 
page 3, of his initial claim for VA compensation, the veteran 
specifically and affirmatively stated he was not claiming to 
be totally disabled.  Contrary to the argument of the 
representative, a failure to provide a recitation of the law 
and regulations governing awards of TDIU generally, or a 
failure to formally adjudicate the issue of TDIU, in the 
absence of a claim therefore, even with the concurrent award 
of a 60 percent combined schedular evaluation was not error 
in 1967 such as to affect the finality of the December 1967 
rating decision.  Also, contrary to the representative's 
argument, a failure in the duty to assist (or notify) does 
not constitute clear and unmistakable error.  The veteran was 
notified of the outcome of the December 1967 rating decision 
and he did not disagree or initiate an appeal; that decision 
became final.  

Second, prior to the veteran's first informal claim for TDIU 
received on July 28, 1971, the Board finds no communication 
or action indicating an intent to apply for TDIU from the 
veteran or representative or other medical evidence which 
would satisfy the criteria for an informal TDIU claim.  
Again, the veteran specifically and affirmatively stated he 
was not claiming to be totally disabled in his initial July 
1967 claim.  The service medical records did document the 
veteran's wounds received in action.  A 1966 military Medical 
Evaluation Board (MEB) considered the veteran's case and 
recommended return to full duty.  Although the veteran 
disagreed with the initial MEB findings, and he was initially 
returned to limited duty, reevaluation of his case in 1967 
again recommended return to full duty.  The June 1967 
separation examination report noted the wounds incurred in 
service but did not indicate any level of disability 
consistent with an inability to perform any gainful 
employment.  

The VA examinations from soon after service in November 1967, 
similarly documented the residual injuries from multiple 
wounds but in no way showed or suggested that the veteran was 
disabled from securing or maintaining gainful employment.  
Contrary to the representative's argument, these VA 
examinations were not inadequate for rating purposes, and 
certainly not inadequate such that reliance upon them to 
adjudicate the veteran's pending claims constituted clear and 
unmistakable error.  Similarly, the failure to obtain a 
medical opinion with respect to the veteran's employability 
was not error, especially considering that the medical 
findings from those examinations did not show or even suggest 
a collective degree of disability sufficient to render the 
veteran unable to attain or maintain any substantially 
gainful employment. 

The December 1967 rating decision is final, and does not 
contain any clear error.  No informal claim for TDIU predates 
the first informal claim for that benefit received on July 
28, 1971.  The first evidence even suggesting that the 
veteran' was unemployable was received on July 28, 1971.  
Accordingly, July 28, 1971, is the earliest effective date 
assignable for an award of TDIU in accordance with the 
applicable law and regulation.  


ORDER

Entitlement to an effective date earlier than July 28, 1971, 
for the award of TDIU is denied.  


	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



